— Appeal by the defendant from a judgment of the Supreme Court, Queens County (Giac*689cio, J.) rendered January 20, 1984, convicting him of sexual abuse in the second degree and endangering the welfare of a child, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. The complainant’s testimony was sufficiently corroborated by the testimony of her mother and half brother. Their testimony was in harmony with the testimony of the complainant and furnished the necessary connection between the defendant and the crime (see, People v Ahlers, 98 AD2d 821). Additionally, the defendant’s own statement, admitting to the acts complained of, provided further corroboration of the complainant’s testimony (see, People v Holdridge, 103 AD2d 894).
Finally, in light of the unavailability of the uncalled witness, we conclude that the defendant was not entitled to a missing witness charge (see, People v Gonzalez, 68 NY2d 424; People v Walker, 105 AD2d 720). Bracken, J. P., Lawrence, Kunzeman and Spatt, JJ., concur.